Fourth Court of Appeals
                                         San Antonio, Texas
                                                January 2, 2020

                                             No. 04-19-00790-CV

                                           IN RE Joshua KARLIN

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On November 7, 2019, relator filed a petition for writ of mandamus. The real party in
interest filed a response, to which relator replied. After considering the petition, response, reply,
and the record, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 2, 2020.



                                                                       _____________________________
                                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2020.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2015CI08588, styled In the Interest of K.G.K., a Child, pending in the 408th
Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.